Citation Nr: 1221842	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Guillain-Barré syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Appellant served on active duty in the South Carolina Army National Guard from October 1984 to May 1985, with a periods of inactive duty for training (INACDUTRA) from July 1984 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2012, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Guillain-Barré syndrome was initially manifested during a period of inactive duty for training.


CONCLUSION OF LAW

Guillain-Barré syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant is seeking service connection for Guillain-Barré syndrome.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Appellant was provided all required notice by letter mailed in November 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Appellant in the development of the claim.  In this regard, that Board notes that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service treatment records (STRs) and private treatment records.  Neither the Appellant nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Here, the Appellant was not afforded an examination addressing whether his Guillain-Barré syndrome is related to his service.  However, there is no lay or medical evidence of record that Guillain-Barré syndrome began during active service or is related to an injury that was incurred or aggravated during his inactive duty for training.  Therefore, an examination for this claim is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2011); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Appellant submitted the instant claim for service connection in October 2007, contending that he has Guillain-Barré syndrome which began in December 1999.

Review of the Appellant's service personnel records shows that the Appellant was on INACDUTRA in November and December 1999.

Service treatment records for the Appellant's October 1984 to May 1985 period of ACDUTRA are negative for findings, complaints, symptoms, or any diagnosis of Guillain-Barré syndrome.

A December 1999 report which shows that the Appellant was admitted to a private hospital during the last week of December 1999 with a complaint of a two-week history of progressive weakness and tingling in his upper and lower extremities.  The treating physician felt that the Appellant most likely had Guillain-Barré syndrome by history.  A February 2000 report reflects that the Appellant was in his "usual state of health" until either the end of November 1999 or beginning of December 1999 when he began to experience gradual weakness related to Guillain-Barré syndrome.

In May 2012, the Appellant testified that one Saturday in the latter part of December 1999, he was on weekend drill when he became ill after lunch and sought emergency room care.  He was hospitalized and diagnosed with Guillain-Barré syndrome.  His symptoms included headaches, stomach problems, and weakness and numbness in his legs.  The Appellant's spouse testified that his symptoms did not exist prior to his emergency room visit and explained that he became ill during his drill and complained of weakness.

On review of the evidence above, the Board finds the Appellant does not have Guillain-Barré syndrome that had its onset in or is otherwise related to active service.  The Board does not dispute that the appellant first experienced symptoms during a weekend drill in December 2011. This weekend drill, however, was inactive duty training, not active duty for training. Consequently, service connection for Guillain-Barré syndrome cannot be granted as it is a disease, not shown to be related an any injury sustained by the Appellant during the weekend drill. 

In reaching its decision, the Board has carefully taken into account the testimony provided by the Appellant at the personal hearing held in May 2012. The Board, however, is bound by the criteria for granting service connection set forth in 38 U.S.C.A. § 101 (24). For the foregoing reasons, the claim for service connection for Guillain-Barré syndrome must be denied.  


ORDER

Service connection for Guillain-Barré syndrome is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


